NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BENJAMIN G. PARRISH,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3094
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Joseph C. Fuller, Jr.,
Judge.



PER CURIAM.

             Affirmed. See Edwards v. State, 765 So. 2d 222 (Fla. 2d DCA 2000);

Teart v. State, 866 So. 2d 145 (Fla. 1st DCA 2004); Sherwood v. State, 745 So. 2d 378

(Fla. 4th DCA 1999).



KELLY, MORRIS, and SLEET, JJ., Concur.